DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “the lens array diffusing the light from the condensing lens” is ambiguous. The Examiner is unclear about what type of lens array it is that diffuses light from the condenser lens. The limitation “a curvature radius of a part emitting display light to be projected on an upper part of the windshield is smaller than a curvature radius of a part emitting display light to be projected on a lower part of the windshield” is vague. The Examiner is unclear about how the curvature radius of a part emitting display light to be projected on an upper part of the windshield is smaller than a curvature radius of a part emitting display light to be projected on a lower part of the windshield?. A review of description indicates “the curvature radius of the part emitting the display light to be projected on the upper part 103t of the windshield 103 (upper-side 
Claims 2-16 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being un-patentable over Matsuura et al. (US 2014/0022645 A1; Matsuura) in view of NISHINAKA et al. (US 2021/0102426 A1; NISHINAKA) and further in view of KUROKAWA et al. (US 2011/0075434 A1; KUROKAWA).
As of claim 1, Matsuura teaches a head-up display device [fig 1] comprising: a light source 111a [fig 2]; a condensing lens 111b [fig 2] that condenses light from the 
Matsuura teaches the invention as cited above except for the lens array diffusing the light.
NISHINAKA teaches a daylighting device [fig 11] having the lens array diffusing the light (light diffusing member 19 may include a hollow structural body 5B having a first wall section 51 on the outdoor-side surface of which is there formed a plurality of lenticular lenses 9) [0110].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the lens array diffusing the light as taught by NISHINAKA to the head-up display device as disclosed by Matsuura in order to impart high diffusivity of the light (NISHINAKA; [0016]).
Matsuura in view of NISHINAKA teaches the invention as cited above except for the lens array has, in the emitting surface, a plurality of lens surfaces projecting toward the liquid-crystal display unit and having an aspherical sectional shape, and in the lens surface, a curvature radius of a part emitting display light to be projected on an upper 
KUROKAWA teaches the lens array 14 [fig 5] has, in the emitting surface (upper portions of lenses 14) [fig 15], a plurality of lens surfaces projecting toward the liquid-crystal display unit 50 [fig 1] and having an aspherical sectional shape (lenses 14 are non-spherical lenses) [fig 5], and in the lens surface 14 [fig 5], a curvature radius of a part emitting display light to be projected on an upper part of the windshield 70 [fig 1] is smaller (as shown with fig 5 below) than a curvature radius of a part emitting display light to be projected on a lower part of the windshield (as shown with fig 5 below).

    PNG
    media_image1.png
    256
    634
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the lens array has, in the emitting surface, a plurality of lens surfaces projecting toward the liquid-crystal display unit and having an aspherical sectional shape, and in the lens surface, a curvature radius of a part emitting display light to be projected on an upper part of the windshield is smaller than a curvature radius of a part emitting display light to be projected on a lower part of the windshield as taught by KUROKAWA to the head-up display device as disclosed by Matsuura in view of NISHINAKA in order to converge the lights irradiated from the LEDs in a one direction (KUROKAWA; [0034]).

KUROKAWA teaches the lens array 14 [fig 5] the curvature radius of the lens surface 13 [fig 5] continuously varies (the lens surface 13 is uneven from left to right) [fig 5] from a part corresponding to the upper part of the windshield toward a part corresponding to the lower part of the windshield (shown with fig 5 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have curvature radius of the lens surface continuously varies from a part corresponding to the upper part of the windshield toward a part corresponding to the lower part of the windshield as taught by KUROKAWA to the head-up display device as disclosed by Matsuura in view of NISHINAKA in order to converge the lights irradiated from the LEDs in a one direction (KUROKAWA; [0034]).
Allowable Subject Matter
Claims 2, 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Matsuura et al. (US 2014/0022645 A1; Matsuura) teaches a head-up display device [fig 1] having a light source 111a [fig 2]; a condensing lens 111b [fig 2] that condenses light from the light source 111a [fig 2]; a lens array 111c [fig 2] having an incident surface opposed to the condensing lens 111b [fig 2] and an emitting surface that is an opposite surface to the incident surface [fig 2], a 
Claims 4, 6, 8, 10, 12, 14, 16 are allowed as being dependent on claim 2.
As of claim 5, the closest prior art Matsuura et al. (US 2014/0022645 A1; Matsuura) teaches a head-up display device [fig 1] having a light source 111a [fig 2]; a condensing lens 111b [fig 2] that condenses light from the light source 111a [fig 2]; a lens array 111c [fig 2] having an incident surface opposed to the condensing lens 111b [fig 2] and an emitting surface that is an opposite surface to the incident surface [fig 2], a liquid-crystal display unit 113 (LCD panel) [fig 2] that is opposed to the emitting surface [fig 2], and is configured to emit the light L [fig 2] as display light by allowing light from the lens array 111c [fig 2] to pass there through; and a reflecting member 120 [fig 2] that reflects display light emitted from the liquid-crystal display unit 113 [fig 2] and projecting the display light on a windshield 220 [fig 1] disposed in front of a driver's seat of a 
Claim 13 is allowed as being dependent on claim 5.
As of claim 7, the closest prior art Matsuura et al. (US 2014/0022645 A1; Matsuura) teaches a head-up display device [fig 1] having a light source 111a [fig 2]; a condensing lens 111b [fig 2] that condenses light from the light source 111a [fig 2]; a lens array 111c [fig 2] having an incident surface opposed to the condensing lens 111b [fig 2] and an emitting surface that is an opposite surface to the incident surface [fig 2], a liquid-crystal display unit 113 (LCD panel) [fig 2] that is opposed to the emitting surface [fig 2], and is configured to emit the light L [fig 2] as display light by allowing light from the lens array 111c [fig 2] to pass there through; and a reflecting member 120 [fig 2] that reflects display light emitted from the liquid-crystal display unit 113 [fig 2] and projecting the display light on a windshield 220 [fig 1] disposed in front of a driver's seat of a vehicle [fig 1]. Matsuura does not anticipate or render obvious, alone or in combination, a shape of the lens surface is a shape to minimize luminance variation width when a viewpoint position of an occupant varies along a vertical direction.
Claim 15 is allowed as being dependent on claim 7.
As of claim 9, the closest prior art Matsuura et al. (US 2014/0022645 A1; Matsuura) teaches a head-up display device [fig 1] having a light source 111a [fig 2]; a condensing lens 111b [fig 2] that condenses light from the light source 111a [fig 2]; a lens array 111c [fig 2] having an incident surface opposed to the condensing lens 111b [fig 2] and an emitting surface that is an opposite surface to the incident surface [fig 2], a 
As of claim 11, the closest prior art Matsuura et al. (US 2014/0022645 A1; Matsuura) teaches a head-up display device [fig 1] having a light source 111a [fig 2]; a condensing lens 111b [fig 2] that condenses light from the light source 111a [fig 2]; a lens array 111c [fig 2] having an incident surface opposed to the condensing lens 111b [fig 2] and an emitting surface that is an opposite surface to the incident surface [fig 2], a liquid-crystal display unit 113 (LCD panel) [fig 2] that is opposed to the emitting surface [fig 2], and is configured to emit the light L [fig 2] as display light by allowing light from the lens array 111c [fig 2] to pass there through; and a reflecting member 120 [fig 2] that reflects display light emitted from the liquid-crystal display unit 113 [fig 2] and projecting the display light on a windshield 220 [fig 1] disposed in front of a driver's seat of a vehicle [fig 1]. Matsuura does not anticipate or render obvious, alone or in combination, a shape of the lens surface is a shape to minimize the difference between luminance of an image viewed when a viewpoint position is a highest position in a predetermined eye 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art HIRATA et al. (US 20180341110 A1) teaches a small-sized information display device displaying video image information as a virtual image by use of an eyepiece optical system including a concave mirror having desired reflection characteristics in a specific polarization direction, where a liquid crystal display panel is used as a video image light source. The information display device has a liquid crystal display panel as a flat display forming video image information disposed therein, and includes a virtual image optical system including a member to be projected for displaying virtual images in front of a vehicle by making a video image displayed on the liquid crystal display panel reflect on the member to be projected. The virtual image optical system includes a concave mirror, and a reflective film of the concave mirror has desired reflection characteristics in a specific polarization direction, so that virtual images having uniform brightness and chromaticity can be obtained;
- Prior Art ISHIHARA et al. (US 20200174279 A1) teaches a three-dimensional display device which includes an image display, one or more color-generating refractors, and a viewpoint refractor. The image display is configured to use color generators arranged in a longitudinal direction and a lateral direction to display parallax images, two or more of the color generators acting as a pixel element for a single pixel. The color-generating refractor is configured to, while transmitting light emitted via the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882